PER CURIAM.
Petitioner Mellette seeks release from the State Prison by this original proceeding for a writ of habeas corpus.
The petition and return reveal that petitioner is confined pursuant to a commitment out of the criminal court of record of Palm Beach County, under date of October 9, 1959, to enforce a two year sentence for the offense of uttering a forged bank check in the amount of $29.50. Respondent concedes that this sentence was excessive and that petitioner has now served longer than the maximum term for the offense described.
By an amendment' to his return, however, respondent revealed that he also holds petitioner under a commitment to enforce a two year sentence prescribed by the same court on the date of October 9, 1959, of the offense of breaking and entering with an intent to commit grand larceny. The two sentences were directed to be served concurrently. The allegation to support the confinement last described are supported by photostatic exhibits of court records.
It being apparent that the petitioner Mellette is now confined pursuant to a valid commitment to serve a sentence which has not yet expired, he is not entitled to discharge.
The petitioner is remanded to the custody of the respondent and the writ is discharged.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, DREW and THORNAL, JJ., concur.